 



Exhibit 10.19

POLO RALPH LAUREN CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

     THIS AGREEMENT (the “Agreement”) is made effective as of the 23rd day of
July 2002 (the “Grant Date”), between Polo Ralph Lauren Corporation, a Delaware
corporation (hereinafter called the “Company”), and Roger N. Farah (hereinafter
called the “Participant”).

R E C I T A L S:

     WHEREAS, the Company has adopted the Polo Ralph Lauren Corporation 1997
Long-Term Stock Incentive Plan (the “Plan”), which Plan is incorporated herein
by reference and made a part of this Agreement. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan; and

     WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the restricted stock
award provided for herein (the “Restricted Stock Award”) to the Participant
pursuant to the Plan and the terms set forth herein.

     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:

     1. Grant of the Restricted Shares. Subject to the terms and conditions of
the Plan and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to the Participant a Restricted Stock Award consisting
of 300,000 Shares (hereinafter called the “Restricted Shares”). The Restricted
Shares shall vest and become nonforfeitable in accordance with Section 2 hereof.

     2. Vesting.

          (a) Subject to the Participant’s continued employment with the
Company, the Restricted Shares shall vest and become nonforfeitable with respect
to one fifth (1/5) of the Shares initially granted hereunder on each of the
first five anniversaries of the Grant Date. Notwithstanding the foregoing, in
the event the above vesting schedule results in the vesting of any fractional
Shares, such fractional Shares shall not be deemed vested hereunder but shall
vest and become nonforfeitable when such fractional Shares aggregate whole
Shares.

          (b) (i) If the Participant’s employment with the Company is terminated
by the Participant for Good Reason (as defined below) or by the Company without
Cause (as defined below) (other than as a result of the Company’s election not
to extend the Term of the Employment Agreement (as defined below) as
contemplated by Section 2 of the Employment Agreement, or by reason of death or
Disability (as defined below)), then the Restricted Shares shall vest with
respect to the greater of (x) the percentage of Restricted Shares that otherwise
would have vested on the next anniversary of the Grant Date if no such
termination had occurred and (y) the percentage of Restricted Shares so that, in
the aggregate, 150,000 Restricted Shares would then be vested hereunder.

 



--------------------------------------------------------------------------------



 



               (ii) If the Participant’s employment with the Company is
terminated for any reason other than as set forth in Section 2(b)(i), then the
Restricted Shares shall, to the extent not then vested, be forfeited by the
Participant without consideration.

               (iii) For purposes of this Agreement the (x) the term “Employment
Agreement” shall mean the Amended and Restated Employment Agreement between the
Participant and the Company dated as of July 23, 2002 and (y) the terms “Cause,”
“Good Reason,” “Disability” and “Change of Control” shall have the respective
meanings specified in such Amended and Restated Employment Agreement.

          (c) Notwithstanding any other provision of this Agreement to the
contrary, in the event of a Change of Control (either as defined in
Section 2(b)(iii) above or in the Plan), the Restricted Shares shall, to the
extent not then vested and not previously forfeited, immediately become fully
vested as contemplated by Section 13 of the Plan.

     3. Certificates. Certificates evidencing the Restricted Shares shall be
issued by the Company and shall be registered in the Participant’s name on the
stock transfer books of the Company promptly after the date hereof, but shall
remain in the physical custody of the Company or its designee at all times prior
to the vesting of such Restricted Shares pursuant to Section 2. As a condition
to the receipt of this Restricted Stock Award, the Participant shall deliver to
the Company a stock power, duly endorsed in blank, relating to the Restricted
Shares. No certificates shall be issued for fractional Shares.

     4. Rights as a Stockholder. The Participant shall be the record owner of
the Restricted Shares until or unless such Shares are forfeited pursuant to
Section 2 hereof, and as record owner shall be entitled to all rights of a
common stockholder of the Company, including, without limitation, voting rights
with respect to the Restricted Shares; provided that (i) any cash or in-kind
dividends paid with respect to the Restricted Shares which have not previously
vested shall be withheld by the Company and shall be paid to the Participant
only when, and if, such Restricted Shares shall become fully vested pursuant to
Section 2 and (ii) the Restricted Shares shall be subject to the limitations on
transfer and encumbrance set forth in Section 7. As soon as practicable
following the vesting of any Restricted Shares pursuant to Section 2,
certificates for the Restricted Shares which shall have vested shall be
delivered to the Participant or to the Participant’s legal guardian or
representative along with the stock powers relating thereto.

     5. Legend on Certificates. The certificates representing the vested
Restricted Shares delivered to the Participant as contemplated by Section 4
above shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Shares are listed, and any applicable Federal or state laws, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

     6. No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any

2



--------------------------------------------------------------------------------



 



consulting relationship to, the Company or any Affiliate. Further, the Company
or an Affiliate may at any time dismiss the Participant or discontinue any
consulting relationship, free from any liability or any claim under the Plan or
this Agreement, except as otherwise expressly provided herein.

     7. Transferability. The Restricted Shares may not, at any time prior to
becoming vested pursuant to Section 2, be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

     8. Withholding. By accepting this Restricted Stock Award, the Participant
agrees to make appropriate arrangements with the Company for satisfaction of any
applicable federal, state or local income tax, withholding requirements or like
requirements, including the payment to the Company upon the vesting of the
Restricted Shares (or such earlier or later date as may be applicable under
Section 83 of the Internal Revenue Code of 1986), or other settlement in respect
of, the Restricted Shares of all such taxes and requirements and the Company
shall be authorized to take such action as may be necessary in the opinion of
the Company’s counsel (including, without limitation, withholding vested Shares
otherwise deliverable to Participant hereunder and/or withholding amounts from
any compensation or other amount owing from the Company to the Participant ) to
satisfy all obligations for the payment of such taxes.

     9. Securities Laws. Upon the vesting of any Restricted Shares, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.

     10. Notices. Any notice necessary under this Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

     11. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

3



--------------------------------------------------------------------------------



 



     12. Restricted Stock Award Subject to Plan. By accepting this Agreement and
the Award evidenced hereby, the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan. The Restricted Stock Award
is subject to the Plan. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

     
ROGER FARAH
  POLO RALPH LAUREN CORPORATION
 
   
 
   
     /s/ Roger Farah     
  By:     /s/ Mitchell Kosh               
 
   

  Title:      Senior Vice President — Human Resources

4